           Case 1:20-cv-01552-CM Document 6 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRACEY EMERSON; DENNIS M. CARTER,

                               Plaintiffs,
                                                                    20-CV-1552 (CM)
                      -against-
                                                                ORDER OF DISMISSAL
NYCHA,

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs, appearing pro se, submitted their complaint without the filing fees or IFP

applications. By order dated February 24, 2020, the Court directed Plaintiffs to either pay the

$400.00 in fees or each complete, sign, and submit an IFP application, within thirty days of the

date of that order. On March 5, 2020, Plaintiff Tracey Emerson filed an IFP application (ECF No.

4), and on March 6, 2020, Plaintiff Dennis Carter filed an IFP application (ECF No. 3).

       Because Plaintiff’s IFP applications were insufficient to establish that they are unable to

pay the filing fees, by order dated March 10, 2020, the Court directed Plaintiffs, within thirty

days, to submit amended IFP applications or pay the $400.00 in fees required to file a civil action

in this Court. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiffs have not filed amended IFP applications or paid the fees. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.
          Case 1:20-cv-01552-CM Document 6 Filed 04/27/20 Page 2 of 2



Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   April 27, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
